            CASE 0:20-cv-02314-JRT-DTS Doc. 11 Filed 04/22/21 Page 1 of 1


                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF MINNESOTA


HANDSOME PETER PARKER,                                   Civil No. 20-2314 (JRT/DTS)

       Plaintiff,

v.                                                                 ORDER

BUREAU OF PRISONS, et al.,

       Defendants.


       Handsome Peter Parker, Reg. No. 20965-040, 846 NE 54th Terrace, Sumterville,
       FL 33521, pro se plaintiff.

       United States Magistrate Judge David T. Schultz issued a Report and

Recommendation dated March 8, 2021. No objections have been filed to that Report and

Recommendation in the time period permitted. The Court, being duly advised in the

premises, upon the Report and Recommendation of the Magistrate Judge, and upon all of

the files, records and proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT PREJUDICE under

Fed. R. Civ. P. 41(b) for failure to prosecute.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: April 22, 2021
at Minneapolis, Minnesota
                                            s/John R. Tunheim ________
                                            JOHN R. TUNHEIM
                                            Chief Judge
                                            United States District Court
